Exhibit 10.4










LOAN CONVERSION AGREEMENT




This Loan Conversion Agreement (“Agreement”) is made and entered into this the
5th day of June 2017 (“Effective Date”) by and between Terafox Corp., a Nevada
company (the “Company”) and Smart Mate Limited, a Seychelles company (“Lender”).

*W I T N E S S E T H *




WHEREAS, as of the date hereof, Lender has loaned to the Company the sum of One
Hundred and Sixteen Thousand Four Hundred and Eighty Five Dollars ($116,485) USD
as set forth on the attached schedule) (“Loan”), the receipt of which is hereby
acknowledged by the Company,




WHEREAS, the parties desire to fully discharge the Loan by issuing common stock
of the Company in full satisfaction thereof,




NOW THEREFORE, in consideration of the mutual covenants, terms and conditions
contained herein, the parties do hereby covenant, warrant and agree as follows:







ARTICLE I

LOAN AND DISCHARGE




1.01. Loan. The parties do hereby acknowledge that as of the date hereof the
Loan is due and outstanding in favor of Lender.




1.03. Discharge of Loan. The parties hereby agree that in full and final
discharge of the Loan, the Company shall issue to Lender a total of 23,297,000
shares of common stock of the Company (“Common Stock”) (with an effective value
of $0.005 per share).  The discharge of the Loan shall be effective as of the
Effective Date, however, it is subject to Lender’s receipt of the Common Stock.







ARTICLE II

REPRESENTATIONS AN WARRANTIES OF COMPANY




As of the date hereof, the Company hereby represents and warrants to Lender as
follows:




(i).  Good Standing.  The Company is duly organized, validly existing and in
good standing under the laws of the state where it is incorporated and in other
jurisdictions where it conducts business, and there are no subsidiaries of the
Company.




(ii).  Corporate Authority.  The Company has (or will have when issued) full
corporate power and authority to execute and deliver this Agreement and the
Common Stock. Each of this forgoing instruments have been (or will be when
issued) duly authorized, executed and delivered on behalf of the Company and
constitutes valid and binding agreements of the Company, enforceable in
accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization or similar laws relating to or affecting the
enforcement of creditors' rights generally and (b) as limited by equitable
principles generally.  The consummation of the transactions contemplated herein
and the fulfillment of the terms herein will not result in a breach of any of
the terms or provisions of the Company's Certificate of Incorporation or
by-laws.







ARTICLE III

REPRESENTATIONS AND WARRANTIES AND

ACKNOWLEDGMENTS BY LENDER




3.01.  As of the date hereof,  Lender hereby represents and warrants to the
Company as follows:




(i)  Securities. The securities issuable hereunder (“Securities”) are being
acquired for his own account and not as nominee for any other party, for
investment purposes and not with a view to any resale or distribution thereof.




(ii)  Corporate Information. It has received all information which he considers
necessary or appropriate for deciding to make an investment in the Company as
contemplated herein.




(iii). Accredited Investor. It is an “accredited investor” as defined under
Regulation D promulgated under the Act.




3.02.  Acknowledgments.  Lender acknowledges and understands that:




(i).  The Securities are being acquired in a transaction which is exempt from
the registration requirements of the Securities Act of 1933, as amended (the
“Act”), and that it understands that such securities are illiquid, may be
required to be held indefinitely, unless registration is available, including
Rule 144 under the Act, and that they must, accordingly, bear the economic risk
of its investment for an indefinite period of time,




(ii).  The Company has a limited financial and operating history; the investment
contemplated hereby is speculative and involves a high degree of risk,




(iii).  There are substantial restrictions on the transferability of the
Securities; there will be no public market for an investment in the Securities;
the undersigned may not be able to avail himself of the provisions of Rule 144
adopted by the Securities and Exchange Commission under the Act with respect to
the resale of an investment in the Securities; and, accordingly, he may have to
hold such investment indefinitely and that it may not be possible for him to
liquidate his investment in the Securities,




(iv).  The respective certificates or instrument evidencing the Securities will
bear the following restrictive legend, and




“The securities represented by this certificate have not been registered under
the Untied States Securities Act of 1933, as amended (the “Act”) or any state
securities law.  These shares have been acquired for investment and may not be
offered for sale, hypothecated, sold or transferred, nor will any assignee or
transferee thereof be recognized by the Company as having any interest in such
shares, in the absence of (I) an effective registration statement with respect
to the shares under the Act, and any other applicable state law or any opinion
of counsel satisfactory to the Company that such registration is not required,
or (ii) an opinion of counsel satisfactory to the Company that such shares will
be offered for sale, hypothecated, sold or transferred only in a transaction
which is exempt under or is otherwise in compliance with the applicable
securities laws.”







ARTICLE IV

ENTIRE AGREEMENT, MODIFICATION, WAIVER AND HEADINGS




4.01.  Entire Agreement; Modification.  This Agreement, including the exhibits
and schedules, constitute the entire agreement between the parties hereto
pertaining to the subject matter herein and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions among
the parties, written or otherwise.  No supplement, modification or waiver or
termination of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided.




4.02.  Headings.  Section captions or headings are included herein for
convenience purposes only and are not to be construed as an accurate description
of the contents therein.




4.03.  Incorporation by Reference.  The recitals, exhibits, schedules and
documents referred to in this Agreement are incorporated herein for all
purposes.




4.04.  Multiple Counterpart Execution; Governing Law.  This Agreement may be
executed in multiple counterparts, which each counterpart constituting a binding
agreement between the signatory parties, and with all such counterparts
constituting an integrated document.  This Agreement shall be construed and
governed by the laws of the State of Nevada




4.05.  Survival of Representations and Warranties.  All representations,
warranties, and covenants made by the parties herein shall survive the execution
of this Agreement and shall be forever enforceable.




4.06.  Severability.  If any provision of this Agreement is invalid, illegal or
enforceable, the balance of this Agreement shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.




IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the Effective Date.




COMPANY

Terafox Corp.




/s/ Bum Chul Kim

Bum Chul Kim

Chief Executive Officer




Lender

Smart Mate Limited




/s/Tee Kiew Ong

Tee Kiew Ong

Director




 








1





